Case 9:20-bk-11208-MB        Doc 325 Filed 02/11/21 Entered 02/11/21 19:37:38                Desc
                              Main Document     Page 1 of 5



  1   PETER C. ANDERSON
      UNITED STATES TRUSTEE
  2   Ken Misken
      Assistant United States Trustee
  3   Brian D. Fittipaldi, CA SBN: 146864
      Trial Attorney
  4   UNITED STATES TRUSTEE
      1415 State Street, Suite 148
  5   Santa Barbara, California 93101
      Telephone: (805) 957-4100
  6   Email: brian.fittipaldi@usdoj.gov
  7

  8                              UNITED STATES BANKRUPTCY COURT
  9                               CENTRAL DISTRICT OF CALIFORNIA
 10                                        NORTHERN DIVISION
 11   In re:                                           )   Case No.: 9:20-bk-11208-MB
                                                       )
 12                                                    )   Chapter 11
      FIGUEROA MOUNTAIN BREWING,                       )
 13   LLC,                                             )   OBJECTION OF THE UNITED STATES
                                                       )   TRUSTEE TO EMPLOYMENT
 14                                                    )   APPLICATION FILED BY BRINKMAN
                                                       )   LAW GROUP, PC
 15                                 Debtor(s)          )
                                                       )
 16                                                    )
 17            TO THE HONORABLE MARTIN BARASH, UNITED STATES BANKRUPTCY
 18   JUDGE, THE CHAPTER 11 TRUSTEE, THE DEBTOR AND ALL OTHER INTERESTED
 19   PARTIES IN THIS CASE:
 20            The Office of the United States Trustee (the “U.S. Trustee”) has reviewed the Employment
 21   Application filed by the Brinkman Law Group, PC in the above-referenced case and respectfully
 22   submits the following comments to said filing:
 23      1. General Comments.
 24            The United States Trustee formed an Official Committed of Unsecured Creditors on January
 25   5, 2021 in this case. Though Committees often hire professionals to represent them in pending
 26   cases, the United States Trustee wants to ensure that there are adequate funds to pay Committee
 27   professionals in this case. Therefore, the U.S. Trustee requests a showing that such funds exist to
 28   fund counsel for the Committee.
Case 9:20-bk-11208-MB        Doc 325 Filed 02/11/21 Entered 02/11/21 19:37:38                  Desc
                              Main Document     Page 2 of 5



  1      2. Request for Nunc Pro Tunc Appointment.

  2          By their application, the Brinkman Law Group is seeking to have its employment effective

  3   nunc pro tunc to January 6, 2021. The U.S. Trustee objects to this request. The U.S. Trustee

  4   requests that the order should be effective as of the date the court signs the order. Since the

  5   application was filed in the first 30 days of their engagement, the U.S. Trustee is agreeable to a

  6   clause in the order that would provide for the following: “Brinkman Law Group, PC, may seek fees

  7   and expenses from January 6, 2021 forward, subject to the requirements of section 330 of the

  8   bankruptcy code and upon a showing that those fees were necessary and reasonable.”
  9      3. Descriptions of the Professionals

 10          There are several issues that the applicant must address arising from their Employment

 11   Application:

 12          a. The Employment Application references a website, Brinkmanlaw.com. The website

 13              describes a law firm Brinkman, Portillo & Ronk. What is the status of that firm and how

 14              does it relate to Brinkman Law Group, P.C.?

 15          b. The resume attached to the Employment Application lists a number of cases described

 16              as “Major Case Assignments.” Was Brinkman Law Group, P.C. the firm in all of those

 17              cases, or were other firms, or predecessor firms involved?

 18          c. On the Employment Application, Mr. Brinkman is the only attorney listed who is

 19              licensed to practice in California. Are the other two attorneys going to seek admission

 20              to practice in the present case pro hac vice?

 21          d. The Employment Application lists billing rates for “Paralegals and Law Clerks,” “Of

 22              Counsel” and “Associate Attorneys.” Who specifically are these individuals and what

 23              are their credentials?

 24   ////

 25   ////

 26   ////

 27   ////

 28   ////

                                                       -2-
Case 9:20-bk-11208-MB      Doc 325 Filed 02/11/21 Entered 02/11/21 19:37:38               Desc
                            Main Document     Page 3 of 5



  1         e. Kelsi Hunt is listed as an Associate Attorney on the Employment Application. That

  2             attorney is also listed as an Associate Attorney with a firm named Portillo Ronk Legal

  3             Team. Does this attorney work for both firms?

  4   Dated: February 8, 2021
  5                                                       Peter C. Anderson
                                                          United States Trustee
  6
                                                          By: /s/ Brian D. Fittipaldi
  7                                                           Brian D. Fittipaldi
                                                              Trial Attorney
  8
  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28

                                                    -3-
Case 9:20-bk-11208-MB             Doc 325 Filed 02/11/21 Entered 02/11/21 19:37:38                              Desc
                                   Main Document     Page 4 of 5



  1
                                    PROOF OF SERVICE OF DOCUMENT
      I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is: 915
  2   Wilshire Blvd., Suite 1850, Los Angeles, CA 90017

  3
      A true and correct copy of the foregoing document entitled (specify): OBJECTION OF THE UNITED STATES TRUSTEE
      TO EMPLOYMENT APPLICATION FILED BY BRINKMAN LAW GROUP, PC, will be served or was served (a) on the
  4   judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner stated below:

  5   1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
      Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On
  6   2/11/2021, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
      following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
  7   below:

                                                                  Service information continued on attached page
  8
      2. SERVED BY UNITED STATES MAIL:
  9   On 2/11/2021, I served the following persons and/or entities at the last known addresses in this bankruptcy case or
      adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first
 10   class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
      judge will be completed no later than 24 hours after the document is filed.
 11                                                               Service information continued on attached page

 12   3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
      for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on N/A, I served the following
 13   persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to such
      service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration that
      personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is filed.
 14
                                                                  Service information continued on attached page
 15
      I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.
 16
       2/11/2021             Veronica M. Hernandez                                    /s/ Veronica M. Hernandez
       Date                       Printed Name                                        Signature
 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
Case 9:20-bk-11208-MB            Doc 325 Filed 02/11/21 Entered 02/11/21 19:37:38                        Desc
                                  Main Document     Page 5 of 5



  1                                 SERVICE LIST FOR PROOF OF SERVICE
  2   SERVED ELECTRONICALLY                                             SERVED BY U.S. MAIL
      Brian D Fittipaldi brian.fittipaldi@usdoj.gov                     United States Bankruptcy Court
  3   Robert D Bass bob.bass47@icloud.com                               1415 State Street
      William C Beall will@beallandburkhardt.com,                       Santa Barbara, CA 93101
  4   carissa@beallandburkhardt.com
      Daren Brinkman office@brinkmanlaw.com,                            Figueroa Mountain Brewing, LLC
  5   7764052420@filings.docketbird.com                                 45 Industrial Way
      Joseph P Buchman jbuchman@bwslaw.com,                             Buellton, CA 93427
      dwetters@bwslaw.com
  6   Debra E Cardarelli dcardarelli@lesnickprince.com,                 Jeffrey D Sternklar
      jmack@lesnickprince.com                                           Jeffrey D Sternklar LLC
  7   Jamie P Dreher jdreher@downeybrand.com,                           101 Federal Street, Suite 1900
      mfrazier@downeybrand.com;courtfilings@downeybrand.com             Boston, MA 02110
  8   Brian D Fittipaldi brian.fittipaldi@usdoj.gov
      Moriah Douglas Flahaut (TR) douglas.flahaut@arentfox.com
      Brian S Healy brian@tw2law.com
  9   Eve H Karasik ehk@lnbyb.com
      Paul J Laurin plaurin@btlaw.com,
 10   slmoore@btlaw.com;jboustani@btlaw.com
      Matthew A Lesnick matt@lesnickprince.com,
 11   matt@ecf.inforuptcy.com;jmack@lesnickprince.com
      Randall P Mroczynski randym@cookseylaw.com
      Lisa J Nilmeier lnilmeier@milano-ri.com, lisanilmeier@gmail.com
 12   Juliet Y Oh jyo@lnbyb.com, jyo@lnbrb.com
      Brian A Paino bpaino@mcglinchey.com,
 13   asifuentes@mcglinchey.com;khan@mcglinchey.com
      Christopher E Prince cprince@lesnickprince.com,
 14   jmack@lesnickprince.com;cprince@ecf.courtdrive.com;hbaig@lesnic
      kprince.com
      Jonathan C Sandler jsandler@bhfs.com,
 15   pherron@bhfs.com;sgrisham@bhfs.com
      Summer M Shaw ss@shaw.law,
 16   shawsr70161@notify.bestcase.com;shawsr91811@notify.bestcase.co
      m
 17   David B Shemano dshemano@shemanolaw.com
      Felicita A Torres torres@g-tlaw.com
      Christian J Younger christian@youngerlawsb.com,
 18   youngercr88474@notify.bestcase.com
      Ryan D Zick rzick@ppplaw.com, bnesbitt@ppplaw.com
 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
